DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on June 29, 2022.  These drawings are acceptable.
Allowable Subject Matter
Claims 1, 3-12, and 15-21 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-11, and 17-20 are allowed because none of the prior art of record 
discloses or suggests the frequency converter having a DC voltage intermediate circuit, the DC voltage intermediate circuit has an intermediate circuit voltage, the intermediate circuit voltage depending on the deviation of the line voltage from the nominal line voltage, and at least one power control operation provided on the basis of the intermediate circuit voltage, in combination with the remaining claimed features.
	Claims 12 and 15-16 are allowed because none of the prior art of record discloses or suggests the frequency converter having a DC voltage intermediate circuit having an intermediate circuit voltage, the intermediate circuit voltage depending on the line voltage, and at least one power control operation provided on the basis of the intermediate circuit voltage from the claimed list, in combination with the remaining claimed features.
	Claim 21 is allowed because none of the prior art of record discloses or suggests the electrical consumer including at least one main consumer having power consumption that is controllable, and at least one auxiliary device having power consumption that is not controllable, and the method comprising:  in response to detecting the grid fault, supplying the at least one auxiliary device with electric power using an uninterruptible power supply irrespective of the deviation of the line voltage; and supplying the main consumer with electric power from the electricity supply grid on the basis of the deviation of the line voltage, in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, pages 13-14, filed June 29, 2022, with respect to the objections to the specification, drawings and claims, and the rejections of claims 1, 4, 6, 10-12, 14, 17 and 20 under 35 U.S.C. 112(b) and 102(a)(1) have been fully considered and are persuasive.  The objections and rejections of claims 1, 4, 6, 10-12, 14, 17 and 20 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL KAPLAN/Primary Examiner, Art Unit 2836